DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Status of the Claims
Claims 1-19 were previously pending.  Claims 1 and 14 were amended and claim 19 was canceled in the reply filed February 15, 2022.  Claims 1-18 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but they are not persuasive.  With respect to the sensors (Remarks, 11-12), Applicant's arguments are unpersuasive for reasons already of record.  Scheper's sensor disclosure is far more comprehensive than Applicant's characterization.  Scheper also is not limited to desks with only one seat as alleged (Remarks, 13).  See, e.g., Fig. 1—62.  With respect to the newly recited indicator lights (Remarks, 14), these are disclosed in Scheper cols. 23-24 & 63-64 as shown below.  Accordingly, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a plurality of occupancy sensors, each occupancy sensor being installed at a respective desk of a plurality of desks and being associated with a plurality of seats at the respective desk."  The scope of the term "plurality" includes any number two or greater.  However, the Specification only supports up to four seats at a respective desk (¶ 0025).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 recites "a plurality of occupancy sensors… each occupancy sensor comprising: at least one presence sensor configured to monitor a presence of people sitting in each of the plurality of seats at the respective desk; at least one environmental sensor configured to monitor at least one environmental condition at the respective desk; a plurality of indicator lights, each respective indicator light in the plurality of indicator lights being associated with a respective seat in the plurality of seats at the respective desk and configured to indicate whether the respective seat is reserved; and a processor operably connected to the at least one presence sensor, the at least one environmental sensor, and the plurality of indicator lights."  There is no support in the Specification for each sensor comprising all of these elements.  Rather, the description sets forth an "occupancy sensing device."  See ¶ 0026.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites "a plurality of occupancy sensors… each occupancy sensor comprising: at least one presence sensor configured to monitor a presence of people sitting in each of the plurality of seats at the respective desk; at least one environmental sensor configured to monitor at least one environmental condition at the respective desk; a plurality of indicator lights, each respective indicator light in the plurality of indicator lights being associated with a respective seat in the plurality of seats at the respective desk and configured to indicate whether the respective seat is reserved; and a processor operably connected to the at least one presence sensor, the at least one environmental sensor, and the plurality of indicator lights."  This appears to require that one single sensor is actually comprised of two other sensors, which is confusing.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al., U.S. Pat. No. 9,955,318 (Reference A of the PTO-892 part of paper no. 20210307) in view of Khan, et al., Occupancy Monitoring using Environmental & Context Sensors and a Hierarchical Analysis Framework, Buildsys '14 - 1st ACM Conference on Embedded Systems for EnergyEfficient Buildings, 3rd - 6th November 2014, Memphis, USA, pgs. 1-10 (Reference U of the PTO-892 part of paper no. 20210929).
As per claim 1, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensors (Fig. 1—22), each occupancy sensor being installed at a respective desk of a plurality of desks and being associated with a plurality 
at least one presence sensor configured to monitor a presence of people sitting in each of the plurality of seats at the respective desk (col. 41, lines 28-29; col. 65, lines 24-26); 
at least one environmental sensor configured to monitor at least one environmental condition at the respective desk (col. 41, lines 46; col. 48, lines, 25-36; col. 57, line 4); 
a plurality of indicator lights, each respective indicator light in the plurality of indicator lights being associated with a respective seat in the plurality of seats at the respective desk and configured to indicate whether the respective seat is reserved (col. 23, lines 46-62; col. 63, line 62—col. 64, line 12); and 
a processor operably connected to the at least one presence sensor, the at least one environmental sensor, and the plurality of indicator lights (col. 18, lines 2-22; col. 49, lines 1-2, col. 141, lines 40-50), the processor being configured to: receive, from the at least one presence sensor, occupancy data indicating the presence of people sitting in each of the plurality of seats at the respective desk; receive, from the at least one environmental sensor, environmental data indicating the at least one environmental condition at the respective desk (col. 18, lines 2-5; col. 125, lines 45-46; col. 141, lines 40-50); and
transmit, to a server communicatively coupled to the plurality of occupancy sensors (Fig. 1—20; col. 18, lines 2-22), the occupancy data (col. 125, lines 47-51) and the environmental data (col. 33, lines 17-20; col. 48, lines, 25-36), wherein the server is configured to transmit the occupancy data and the environmental data to an electronic device communicatively coupled to the server (Figs. 5, 10); 
receive a respective reservation status of each of the plurality of seats at the respective desk from the server, the respective reservation status indicating whether the respective seat is reserved at a current time (Fig. 83—1501, 1505; Figs. 92-93; see also col. 125, lines 47-51—occupancy sensor data sent to server, see also Fig. 37 and accompanying description depicting an output device showing a currently reserved desk for "Jen Black" based on the readings from the occupancy sensors at the desk); and 
Scheper does not explicitly teach the data transmitted to a personal electronic device; instead in its main embodiment using a large commonly-used reception display screen at an entrance (see col. 30).  However, Scheper also teaches the use of personal electronic devices for some of the other same functionalities as the reception screen (see col. 109, lines 16-24—giving feedback on the space).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the personal electronic device for the reception screen device.  Both are shown in the reference as having the capabilities to display and receive the same data in the same manners.  More specifically, similar to how the feedback reception screen interface of Fig. 14 (the reference to Fig. 12 in col. 109 is assumed to be a typographical error—the feedback interface is actually shown in Fig. 14) can be shown on the personal device instead (Fig. 104), one of ordinary skill would have recognized that the other related reservation interfaces (e.g., Figs. 9-13) also could be deployed there though routine engineering producing predictable results.  See also col. 117, lines 2-7 (other related functionalities deployable on either the personal electronic device or the stationary display device). 
To the extent that the claims may be interpreted to require a single device comprising the sensors and Scheper fails to disclose it, this is taught by Khan (§ 3.1.1).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Khan—namely, to employ an inexpensive monitoring device.  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  See also In re Larson
As per claim 2, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the at least one environmental condition includes at least one of noise level, ambient temperature, light intensity, and humidity (Fig. 10). 
As per claim 3, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition (Figs. 10, 12), and (ii) identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above. 
As per claim 4, Scheper in view of Khan teaches claim 3 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 5, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 6, Scheper in view of Khan teaches claim 5 as above.  Scheper further teaches the electronic device is configured to identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference 
As per claim 7, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the server is configured to store in a memory a reservation schedule for each seat at each desk in the plurality of desks, the reservation schedule indicating time periods during which each seat at each desk in the plurality of desks is reserved and time periods during which each seat at each desk in the plurality of desks is available (Fig. 3—82; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3). 
As per claim 8, Scheper in view of Khan teaches claim 7 as above.  Scheper further teaches the server is configured to transmit the reservation schedule to the electronic device (Fig. 11—246; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 9, Scheper in view of Khan teaches claim 8 as above.  Scheper further teaches the server is configured to (i) receive a desk reservation message from the electronic device, the desk reservation message identifying a first seat at a first desk in the plurality of desks to be reserved and a first time period during which the first seat is to be reserved (Fig. 10—209), and (ii) modify the reservation schedule to indicate that the first seat at the first desk is reserved during the first time period (col. 17, lines 53-55; col. 18, lines 33-40).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 10, Scheper in view of Khan teaches claim 7 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition and a first time period during which a desk is requested (Figs. 11-12), and (ii) identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  
As per claim 11, Scheper in view of Khan teaches claim 10 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 12, Scheper in view of Khan teaches claim 7 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 13, Scheper in view of Khan teaches claim 12 as above.  Scheper further teaches the electronic device is configured to identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 14, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the processor is configured to operate each respective indicator light in the plurality of indicator lights to output a first color of light when the associated respective seat in the plurality of seats is reserved at the current time and output a second color of light when the associated respective seat in the plurality of seats is not reserved at the current time (col. 23, lines 46-62; col. 63, line 62—col. 64, line 12).
As per claim 16, Scheper in view of Khan teaches claim 1 as above.  Scheper further teaches the electronic device is configured to display a visualization of locations .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Khan, et al. as applied to claim 1 above, further in view of Gibson, et al., U.S. Pat. Pub. No.  2020/0104762 (Reference B of the PTO-892 part of paper no. 20210307).
As per claim 15, Scheper in view of Khan teaches claim 1 as above.  Scheper does not explicitly teach each occupancy sensor in the plurality of occupancy sensors comprises at least one of an infrared sensor and a depth sensor configured to monitor the occupancy of the associated at least one seat at the respective desk; which is taught by Gibson (¶ 0019—infrared).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the substitution of the sensor in Gibson for those in Scheper.  Both are disclosed in the art as manners in which to determine whether or not a desk space is occupied.  The only difference is the specific type of sensor itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Khan, et al. as applied to claim 1 above, further in view of in view of Korecki, et al., U.S. Pat. Pub. No.  2009/0193217 (Reference C of the PTO-892 part of paper no. 20210307). 
As per claim 17, Scheper in view of Khan teaches claim 1 as above.  Scheper does not explicitly teach at least one wireless gateway configured to wirelessly receive the occupancy data and the environmental data from the plurality of occupancy sensors and transmit the occupancy data and the environmental data to the server, wherein each occupancy sensor in the plurality of occupancy sensors has a wireless transmitter configured to wirelessly transmit the occupancy data and the environmental data to the at least one wireless gateway.  However, this is taught by Korecki (Fig. 1—102-106; ¶¶ .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Khan, et al., and Korecki, et al. as applied to claim 17 above, further in view of Meier, et al., U.S. Pat. Pub. No.  2018/0267594 (Reference D of the PTO-892 part of paper no. 20210307).
As per claim 18, Scheper in view of Khan and Korecki teaches claim 17 as above.  The references do not explicitly teach the wireless transmitter of each occupancy sensor in the plurality of occupancy sensors is a Low Power Wide-Area Network radio transmitter; which is taught by Meier (¶¶ 0052, 61).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Meier—namely, to limit power consumption needs (¶ 0051).  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628